Citation Nr: 0513362	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  96-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for right knee 
arthritis with torn medial meniscus, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from June 1956 to 
February 1959.  

In a November 1959 rating decision, the RO granted service 
connection and assigned a zero percent (noncompensable) 
rating for torn medial meniscus of the right knee.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a March 1995 rating decision in 
which the RO, inter alia, granted the veteran a 10 percent 
rating for his service-connected right knee disability, 
effective May 2, 1994.  The veteran filed a notice of 
disagreement (NOD) with the assigned rating in May 1995, and 
the RO issued a statement of the case (SOC) in July 1995.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in September 1995.  On 
the September 1995 VA Form 9, the veteran requested to appear 
at a hearing before a member of the Board (Veterans Law 
Judge) at the RO; however, in January 1996 he withdrew this 
request.  

In February 1998 and July 2000, the Board remanded the 
veteran's claim to the RO for additional development.  In a 
June 2003 rating decision, the RO continued the 10 percent 
rating for the veteran's right knee disability 
(recharacterized as right knee arthritis with torn medial 
meniscus), but assigned a separate 10 percent rating for 
right knee instability, effective May 2, 1994.  

In January 2004, the Board remanded both claims to the RO for 
additional action.  Following completion of the Board's 
requested development,  the RO continued the 10 percent 
ratings for the veteran's right knee arthritis with torn 
medial meniscus and for right knee instability (as reflected 
in the December 2004 Supplemental SOC (SSOC)), and returned 
the veteran's claims file to the Board.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  The veteran's right knee arthritis with torn medial 
meniscus is objectively manifested no less than 80 degrees of 
flexion, with full extension, of the right knee; the veteran 
complains of pain with prolonged walking and/or activity.  

3.  The veteran's right knee exhibits no more than overall 
slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
right knee arthritis with torn medial meniscus are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2004).  

2.  The criteria for a rating greater than 10 percent for 
right knee instability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through an April 2004 notice letter, a July 1995 SOC, and 
supplemental SOCs (SSOCs) dated in April 1997, January and 
May 1999, February 2000, June 2003, and December 2004, the RO 
notified the veteran and his representative of the legal 
criteria governing his claim(s), the evidence that had been 
considered in connection with his appeal, and the bases for 
the denial of his claim(s).  After each, the veteran and his 
representative were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the April 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence, and requested that 
the veteran submit any evidence in his possession that would 
help support his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As indicated above, the four 
content of notice requirements have been  met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the March 1995 rating action on appeal; however, such makes 
sense as the VCAA was not enacted until November 2000, more 
than 5 1/2 years after the March 1995 rating decision.  In any 
event, the Board finds that the lack of full, pre-
adjudication notice in this case does not, in any way, 
prejudice the veteran.  

As indicated above, the July 1995 SOC, along with the 
multiple SSOCs notified the veteran what was needed to 
substantiate his claims and also identified the evidence that 
had been considered with respect to his claims.  Furthermore, 
in the April 2004 notice letter, the RO advised the veteran 
of VA's responsibilities to notify and assist him in his 
claims.  After the notice letter, SOC, SSOCs, along with a 
number of Board remands, the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom he wishes the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in obtaining pertinent, 
existing records.  All identified treatment records from the 
VA Medical Center (VAMC) in Batavia, New York, and Buffalo, 
New York, have been associated with the claims file.  The 
veteran has also submitted private medical records in support 
of his claims.  The RO also arranged for the veteran to 
undergo VA examinations in January 1995, July 1998, and 
September 2001, the reports of which are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, 
existing evidence pertinent to the claims on appeal that 
needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's right knee arthritis with torn medial meniscus 
is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (for traumatic arthritis), which is 
rated as degenerative arthritis under Diagnostic Code 5010, 
which, in turn, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (here, Diagnostic Codes 5260 or 5261).  
However, under Diagnostic Code 5003, when the limitation of 
motion of the specified joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by finding such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Under Diagnostic Code 5260, a noncompensable  rating is 
warranted if limitation of flexion of the leg is limited to 
60 degrees, a 10 percent rating is warranted if flexion is 
limited to 45 degrees, a 20 percent rating is warranted if 
flexion is limited to 30 degrees, and a 30 percent rating is 
warranted if flexion is limited to 15 degrees.  

Under Diagnostic Code 5261,  a noncompensable rating is 
warranted if limitation of extension of the leg is limited to 
5 degrees, a 10 percent rating is warranted if extension is 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence of record in light of the above, 
noted criteria, the Board finds that no more than a 10 
percent rating is warranted for the veteran's arthritis.  
range of motion studies of the right knee reveal no less than 
80 degrees of flexion and 0 degrees of extension, which does 
not even warrant a noncompensable evaluation under either 
Diagnostic Codes 5260 or 5261.  See also VAOPGCPREC 9-2004 
(September 17, 2004) (Separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same joint).  As noted above, under Diagnostic Code 
5003, when the limitation of motion of the specified joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Codes based on limitation of motion, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
However, where as here, the disability only involves one 
major joint, the right knee, no more than the current 10 
percent is assignable under Diagnostic Code 5003.

The Board also notes that, even with consideration of any 
functional loss due to pain and other factors under 38 C.F.R. 
§§ 4.40 and 4.45, no more than the current 10 percent rating 
is assignable.  The veteran has complained of pain with 
activity, particularly walking.  However, as indicated above, 
flexion of the veteran's right knee has been limited to nor 
more than 80 degrees and extension has been consistently 0 
degrees, which is considered normal.  See 38 C.F.R. § 4.71, 
Plate II. A September 2001 VA examination report reflects the 
veteran's complaints of moderate to severe right knee pain, 
which increased with activity.  The examiner noted the 
veteran's report that increased pain caused his right knee to 
function at 25 percent of normal and resulted in the veteran 
only able to flex the knee to 90 degrees.  During the 
clinical evaluation, the examiner repetitively flexed and 
extended the veteran's right knee ten times.  This was 
reported as resulting in flexion to 110 degrees (with pain at 
100 degrees), full extension, and strength of the knee 
measured as 5 out of 5.  The examiner commented that there 
was no objective evidence of weakness, excess fatigability or 
incoordination of the right knee.   

Thus, there simply is no clinical evidence to suggest that, 
even with flare-ups of pain upon walking (as alleged), the 
veteran's pain is so disabling as to approximate the level of 
impairment required for assignment of more than the current 
10 percent rating under either Diagnostic Code 5260 or 5261.  

The veteran is also in receipt of a separate 10 percent 
rating for instability of the right knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5257, which is indicative of 
degenerative joint disease evaluated on the basis of 
instability or recurrent subluxation.  See 38 C.F.R. 
§§  4.20, 4.27.  Under Diagnostic Code 5257, a 10 percent 
rating is warranted for slight impairment, a 20 percent 
rating is warranted for moderate impairment, and a 30 percent 
rating is warranted for severe impairment.  

The record reveals evidence of medial collateral instability 
of the right knee during the September 2001 VA examination , 
which was assessed as mild.  While, for purposes of rating 
the disability, the examiner's assessment is not entirely 
dispositive (see 38 C.F.R. §§ 4.2, 4.6), here, the Board 
notes that there are no other medical findings pertaining to 
instability of the knee before or after the September 2001 VA 
examination.  Hence, the Board finds that the evidence 
establishes no more than slight overall instability of the 
right knee, consistent with the assignment of the current 10 
percent rating.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that the record does not reflect that either 
of the veteran's right knee disabilities is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2004) 
(cited to and discussed in the February 2000 SSOC).  There 
simply is no evidence of marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Notwithstanding the fact that the veteran is currently 
receiving Social Security Administration (SSA) disability 
benefits, in part, for arthritis of his service-connected 
right knee, he also is receiving those benefits for arthritis 
affecting other nonservice-connected major joints, to include 
his left knee and spine.  There also is no evidence of 
frequent periods of treatment, much less hospitalization, for 
the right knee, or evidence that any disability affecting the 
knee has otherwise rendered impractical the application of 
the regular schedular standards, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claims for a rating 
greater than 10 percent for right knee arthritis with torn 
medial meniscus, and a rating greater than 10 percent for 
right knee instability must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claims 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating greater than 10 percent for arthritis of the right 
knee with torn medial meniscus is denied.  

A rating greater than 10 percent for instability of the right 
knee is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


